             Case 4:20-cv-01303-JM Document 9 Filed 01/13/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


ADRIAN C. RYAN                                                        PLAINTIFF
ADC #106017

v.                            No: 4:20-cv-01303 JM-PSH

TIM RYLES, et al.                                                 DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 13th day of January, 2021.



                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE
